Citation Nr: 0615847	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in March 1985 with more 
than twenty five years of active service.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In his December 2003 notice of disagreement, 
the veteran limited his disagreement to the issue of service 
connection for PTSD.  38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  Service medical records dated in 1971, 1976 and 1980 
demonstrate the veteran had nervous trouble in service whose 
symptoms included difficulty sleeping and biting his nails.  
In 1978 medication was prescribed to treat insomnia.  

3.  The claims folder includes current diagnoses of PTSD.  

4.  Competent medical evidence provides a nexus between the 
claimed stressors in service and the veteran's symptoms of 
PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants service connection for PTSD, it 
is unnecessary for the Board to set out in this decision the 
notices and development provided by VA as to that issue.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

Factual Background and Analysis.  The veteran entered the 
service in May 1958.  He was examined for enlistment in April 
1958.  No psychiatric abnormalities were found.  

Beginning in January 1971, service medical records include 
Reports of Medical History which the veteran checked 
indicating he had a history of nervous trouble.  Again in 
June 1976 on his Report of Medical History, the veteran 
checked he had nervous trouble and frequent trouble sleeping.  

Service medical records in January 1978 reveal the veteran 
sought treatment for insomnia.  The physician's assistant 
noted it was mild insomnia, probably related to the veteran's 
upcoming 16 day temporary duty.  Dalmane was prescribed.  

A periodic examination in May 1980 noted the psychiatric 
evaluation was normal.  On his May 1980 Report of Medical 
History the veteran again checked he had frequent trouble 
sleeping and nervous trouble.  When questioned the veteran 
stated had occasionally used sleeping pills, for the last two 
years.  He chewed his finger nails and felt quite nervous.  

Service medical records do not include a physical examination 
conducted at retirement.  The veteran retired from active 
duty in March 1985.  

The National Personnel Records Center (NPRC) in April 2002 
verified the veteran served in the Republic of Vietnam from 
October 1970 to August 1971.  Service personnel records 
indicate the veteran was awarded a Vietnam Service Medal, but 
no awards or decorations indicating participation in combat.  

The veteran filed his claim for service connection for PTSD 
in June 2002.  In October 2002, the veteran went to the VA 
Mental Health Clinic and asked to be evaluated for PTSD.  He 
told the VA nurse he was an aircraft mechanic at Phu Cat Air 
Base, in the Republic of Vietnam from October 1970 to October 
1971.  While he was there the base sustained five rocket 
attacks.  He observed an individual who was killed on the 
flight line.  He also saw a teenager killed who failed to 
stop and was running toward the perimeter fence.  He recalls 
being afraid he would not get to leave Vietnam.  He had 
dreams about the death of the teenager.  He had 
uncontrollable dreams and memories about the war.  He had an 
exaggerated startle response, lack of interest in everyday 
activities, difficulty concentrating, sleep problems, dreams, 
irritability, angry outbursts, and difficulty feeling loving 
toward his wife.  On his return from Vietnam they had almost 
gotten a divorce.  PTSD was diagnosed.  

In September 2003, a VA psychological evaluation included 
diagnosis of severe chronic PTSD.  The veteran wrote out a 
list of stressful events which had occurred while he was in 
the service and presented it to the VA psychologist.  Based 
on those events, the VA psychologist diagnosed PTSD related 
to the events which occurred in service.  

The veteran's spouse submitted a statement dated in December 
2004.  Their  Certificate of Marriage reveals they were 
married in December 1959.  In her statement she recalled 
first observing the veteran's nervous behavior during a rest 
and recreation tour in Hawaii.  The veteran was serving in 
Vietnam and she met him for a week in Hawaii.  She noticed a 
drastic loss of weight and that the veteran was very nervous, 
especially when he heard sirens.  Once in their hotel room he 
heard a siren and hit the floor.  He later told her they had 
to go under their beds in Vietnam during the rocket attacks.  
After the veteran returned from the war, he was quicker to 
anger, seemed not to care about his family, and he began to 
drink much more than before.  His problems resulted in a 
marital separation during that period.  She also reported the 
veteran hated watching war movies.  The veteran was 
distrustful, positioned himself where he could watch those 
around him and had developed nervous ticks.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).  

The evidence includes current diagnoses of PTSD that are 
based on the stressful events the veteran experienced in 
service.  PTSD was originally referred to as delayed stress 
disorder.  It was named that because often the first symptoms 
did not appear until many years after the traumatic incidents 
which triggered them.  Individuals who suffered from PTSD 
often did not first experience symptoms in service.  It was 
necessary to provide a nexus between current diagnoses of 
PTSD and service.  Clearly, the service medical records 
document that the veteran first had "nervous trouble" in 
service.  The first documented complaint of nervous trouble 
appears in January 1971 records, which coincides with the 
veteran's tour of duty in Vietnam from October 1970 to August 
1971.  From that date, the veteran consistently reported 
having nervous trouble and sleeping difficulty.  He even 
sought treatment for insomnia in service, which the examiner 
attributed to an upcoming period of temporary duty.  The 
veteran's occupation in service, as an aircraft hydraulics 
repairmen is a position which would place great 
responsibility for the safety of others in his hands.  There 
is no doubt his regular duties, not even considering the 
unusual events he recounted occurring in service, placed the 
veteran in stressful situations.  

While the regulations require verification of claimed in-
service stressors, the veteran's situation, when symptoms of 
nervousness and sleep difficulty are demonstrated in service, 
provide a nexus with service that makes additional 
verification of his claimed stressors unnecessary and 
redundant.  

The Board has concluded the evidence supports the finding 
that the veteran first had symptoms of nervousness and sleep 
difficulty in service; that the veteran, his spouse and son, 
have provided evidence of continuity of symptomatology since 
service.  Nevertheless, notwithstanding the appellant's 
showing of in-service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  The 
VA examiners have related the currently diagnosed PTSD to 
service.  The evidence supports the grant of service 
connection for PTSD.  


ORDER

Service connection for PTSD is granted.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


